DETAILED ACTION
Claim Objections
Claim 8 is objected to because of the following informalities:  “being setting” should read “being set.”  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,303,123. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims are anticipated by claims 1-7 of the ‘123 patent. That is, claims 1-7 of the instant application include all of the limitations of claims 1-7 of the ‘123 patent except for “at least one of the boards having numerical indicia on each face of the board to indicate different time periods, each of the time periods corresponding to one of the time periods programmed into the control module.”
Claims 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-15 of U.S. Patent No. 10,303,123. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims are anticipated by claims 8-15 of the ‘123 patent. That is, claims 8-15 of the instant application include all of the limitations of claims 1-7 of the ‘123 patent except for the ‘123 patent recites “each of the time periods corresponding to one of the time periods programmed 
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 and 20 of U.S. Patent No. 10,303,123 in view of Evans US 6,359,840. 
Regarding claims 16-20, claims 16-18 and 20 of the ‘123 patent anticipate all of the recited claim language in the instant application except for the control module determining “one of multiple speeds.” Further, the ‘123 patent recites “each of the time periods corresponding to one of the time periods programmed into the control module” instead of “each of the time periods corresponding to one of the rates of rotation of the shaft.” With regards to these limitations, they refer to substantially the same thing as the control module controls the rates of rotation of the shaft to correspond to rotating at the desired time period programmed. Additionally, ‘123 patent includes additional limitations including “each of the boards having an opening through which a lens passes,” which is presently recited in claim 19 of the instant application.
While the ‘123 patent does not explicitly disclose the control module determining one of multiple speeds, Evans discloses a programmable timer device that can be set at 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘123 as described by Evans because doing so enables the device to be easily set to different rates of rotation corresponding to the indicia on the removable boards for desired time intervals.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Time Timer NPL Document U in view of Evans.
Regarding claim 16, Time Timer NPL discloses an apparatus for displaying remaining and elapsed time comprising: a body comprising a front tray and a rear tray secured together (where the biasing member ring presses in, where the bottom of the body is where the boards are partially housed); removable boards secured in a cavity in the front tray of the body with at least one biasing member, a shaft rotates to rotate a colored disk secured to the shaft to indicate elapsed and remaining time (see NPL at the different timestamps), at least one of the boards having numerical indicia marks on at least one face of the board to indicate different time periods, (see NPL at 00:07; the claims to not presently require different time indicia on multiple boards), the device suggesting uses for different activities.

However, Evans discloses a timing device with the body having a battery compartment for storing at least one battery (col. 5 lines 6-13), said at least one battery powering a control module located in the body (26; col. 4 lines 34-40), the control module determining one of multiple speeds at which a shaft rotates to rotate a hand secured to the shaft to indicate elapsed and remaining time each of the time periods corresponding to one of the speeds of rotation of the shaft, see col. 1 lines 56-65 and col. 5 lines 21-50 by example and Figs. 3, 4, and 6-11.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Time Timer NPL as suggested by Evans because doing so allows the user to be able to track a wide range of different activities with different timing intervals.
Regarding claim 18, Time Timer NPL and Evans further disclose the apparatus, wherein the boards are capable of being pushed out of the cavity through openings (i.e. blind opening) extending through the body, see the process from 00:15-01:16.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Time Timer NPL and Evans in further view of Edwards US 4,995,018.

Time Timer NPL and Evans do not disclose the apparatus, further a mounting stand pivotally secured to the body.
However, Edwards discloses a timing device with a mounting stand pivotally secured to the body, see element 12 Figs. 1 and 2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Time Timer NPL and Evans as suggested by Edwards because doing so allows the user to view the device from a desired viewing angle.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Time Timer NPL and Evans in further view of Emtyazi US 6,683,821.
Regarding claim 20, Time Timer NPL and Evans disclose the apparatus as described in the paragraphs above.
Time Timer NPL and Evans do not disclose the apparatus further comprising a wall mount.
However, Emtyazi discloses a timing device further comprising a wall mount, see col. 4 lines 58-67.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Time Timer NPL and Evans as suggested by Emtyazi because doing so allows the device to be seen in a large area, such as a room. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on T&Th 1-7pm EST, W 3:30-7:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844